DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT



	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendment below is meant to correct an antecedent basis issue and a dependency issue.
The application has been amended as follows: 
Claims 4 & 9 are amended as follows:

4. The cable of claim [[3]] 1, wherein a smaller one of the longitudinal shrinkage ratio and the lateral shrinkage ratio of the polymer resin layer is less than or equal to 0.3%.

9.  A cable comprising: 
an insulating part; and 
one or more conducting parts disposed inside the insulating part, 
v of 70% or greater, as expressed in Equation 2 below: 
[Equation 2]
Div = 100 x (IV2 / IV1), 
where Div is an intrinsic viscosity retention ratio, IV1 is an intrinsic viscosity (dl/g) of the polymer resin layer before a pressure cooker test at 121 °C and 100 RH% for 96 hours, and IV2 is an intrinsic viscosity (dl/g) of the polymer resin layer after the pressure cooker test, 3Application No. 16/401,292 Docket No. 019175.0002 
wherein a larqer one of a longitudinal shrinkaqe ratio and a lateral shrinkage ratio of the polymer resin layer is less than or equal to 1.2%, 
wherein the insulating part is a polyester layer containing diol-based repeating units and dicarboxylic acid-based repeating units, 
wherein the dicarboxylic acid-based repeating units contains about 5 mol% to about 20 mol% isophthalic acid-based repeating units with respect to all the dicarboxylic acid-based repeating units, 
wherein the diol-based repeating units comprise a first diol-based repeating unit having a cyclohexane skeleton and a second diol-based repeating unit, 
wherein an amount of the first diol-based repeating unit is 85 mol% or greater with respect to all the diol-based repeating units, and 
wherein the second diol-based repeating unit is selected from the group consisting of spiroglycol, 1,3-propanediol, 1,2-octanediol, 1,3-octanediol, 2,3- 1,5-pentanediol, 2,2-dimethyl-1,3-propanediol, 2-butyl-2-ethyl-1,3-propanediol, 2,2- diethyl-1,5-pentanediol, 2,4-diethyl-1,5-pentanediol, 3-methyl-1,5-pentanediol, 1,1-dimethyl-1,5- pentanediol, and combinations thereof.
Please cancel claims 18-20 which were withdrawn without traverse.
	
Allowable Subject Matter



Claims 1, 4, 7-9, 11, & 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a cable comprising: an insulating part; and one or more conducting parts disposed inside the insulating part, wherein the insulating part comprises a polymer resin layer with a product of shrinkage ratios CMD*TD of less than 0.24, as expressed in Equation 1 below: [Equation 1] CMD*TD = CMD X CTD, where CMD*TD is a product of shrinkage ratios, CMD is a longitudinal shrinkage ratio (%), and CTD is a lateral shrinkage ratio (%), wherein a larqer one of the lonqitudinal shrinkaqe ratio and the lateral shrinkaqe ratio of the polymer resin layer is less than or equal to 1.2%, wherein the insulatinq part comprises a polymer resin layer with an intrinsic viscosity retention ratio Div of 70% or greater, as expressed in Equation 2 below: [Equation 2] Div = 100 x (IV2 / IV1), where Div is an intrinsic viscosity retention ratio, IV1 is an intrinsic viscosity (dl/g) of the polymer resin layer before a pressure cooker test at 121 °C and 100 RH% for 96 hours, and IV2 
Regarding Claim 9, the cited prior art of record does not teach or fairly suggest a cable comprising: an insulating part; and one or more conducting parts disposed inside the insulating part, wherein the insulating part comprises a polymer resin layer comprises a polymer resin layer with an intrinsic viscosity retention ratio Div of 70% or greater, as expressed in Equation 2 below: [Equation 2] Div = 100 x (IV2 / IV1), where Div is an intrinsic viscosity retention ratio, IV1 is an intrinsic viscosity (dl/g) of the polymer resin layer before a pressure cooker test at 121 °C and 100 RH% for 96 hours, and IV2 is an intrinsic viscosity (dl/g) of the polymer resin layer after the pressure cooker test, 3Application No. 16/401,292Docket No. 019175.0002wherein a larqer one of a longitudinal shrinkaqe ratio and a lateral shrinkage ratio of the polymer resin layer is less than or equal to 1.2%
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Claims 4, 7, & 8 depend upon claim 1 and thus are allowable for at least the same reasons. Claims 11 & 15-17 depend upon claim 9 and thus are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments


Applicant’s arguments, see page 6-12, filed 12/02/2021, with respect to claims 1 & 9 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847